department of the treasury internal_revenue_service washington d c 201v u3030 oct government entities division uniform issue list se tep a2 kee week ake legend taxpayer a ira x account c account m ira y amount a amount b date date date date date i a ee wee lala wee wae nee a ae ae wee wee wae 20u14 u3030 page date date company a company b company c company d investment_advisor m investment_advisor c dear - we es ee es ss this is in response to a request submitted on your behalf by your authorized representative on date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from ira x totaling amount b taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the fact that he did not recall that the annuity was an ira annuity and that the policy the statements and other documents that he provided to his investment_advisor who advised him to surrender the annuity were silent as to the ira nature of the annuity thus leading to the investment_advisor failing to advise taxpayer a that amount b should be rolled over into another ira taxpayer a represents that he was a partner or owner of several family run businesses spanning a period of several years he further represents that he has only a high school education and has no accounting legal or tax training background or experience taxpayer a asserts that he received a distribution from his prior employer's tax-qualified 401_k_plan and on date with the assistance of investment_advisor m rolled over the distribution to company a into ira x through the purchase an annuity in the amount of amount a page the application_for ira x was completed by investment_advisor m rather than taxpayer a taxpayer a signed the form but authorized investment_advisor m to complete the paperwork for him also taxpayer a asserts that other than the notation on the application form that ira x was a qualified ira and that it was a direct transfer ira to ira this was the last direct reference to ira x being an ira that taxpayer a ever received thereafter taxpayer a received yearly statements relating to ira x first from company a and then company b the successor-in-interest to company a although the first statement stated that it was a substitute form which is the form used to report contributions to an ira taxpayer a asserts that he had no knowledge or information as to what a form or a substitute form was or its function nowhere on any of the subsequent statements submitted by taxpayer a was ira x ever referred to as an ira nor was there any indication that it was an ira furthermore taxpayer a asserts that the fact that the earnings on ira x were not reported did not cause him to realize ira x was being held as an ira taxpayer a asserts that during the almost year period since ira x had been originally established he had simply forgotten that the account had been a rollover from his retirement_plan into an ira on date taxpayer a changed investment advisors to investment_advisor c taxpayer a represents that he had provided the annuity policy and all the statements relating to it to investment_advisor c investment_advisor c reviewed ira x and the statements supplied to him by taxpayer a and saw nothing to indicate that ira x was an ira under sec_408 of the code in adjusting taxpayer a’s investments investment_advisor c recommended to taxpayer a that he surrender ira x and obtain its cash_value for reinvestment on date taxpayer a completed a surrender request form with respect to ira x the surrender request form did not indicate anywhere that the underlying amount was an ira taxpayer a received a check dated date for the cash_value of ira x equal to amount b taxpayer a asserts that neither the check nor the stub of amount b relating to the surrender of ira x indicate that the proceeds were an ira nor was the check accompanied by any writing alerting the taxpayer to the fact that he was receiving the proceeds from an ira or that he had a day time period to roll over such amounts into another eligible retirement vehicle on date taxpayer a deposited amount b into account c taxpayer a then supplied investment_advisor c with a check equal to amount a for reinvestment on date investment_advisor c deposited the check for amount a into account m a non-ira account for reinvestment taxpayer a asserts that only upon his receipt of the form 1099-r from company b showing that the distribution from ira x was from an ira and his presentation of the ak zvivvu5s038 page form 1099-r to his accountant did taxpayer a or anyone on his behalf become aware that ira x was in fact an ira on date which was relatively soon after taxpayer a received his form 1099-r but well beyond days after date investment_advisor c caused amount b to be transferred to ira y a new ira account established with the intent of completing the rollover transaction taxpayer a has provided documentation supporting his assertion that amount b was not used for any other purpose during the period between date and date based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b in this instance sec_408 of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or zvuivv50390 page other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted in this case indicates that taxpayer a cashed out ira x with a surrender_value of amount b with the intent of reinvesting the amount in another account taxpayer a admits that at the time he cashed out ira x he was unaware that it was an ira and had no intention at that time of rolling over the amount into another ira nor did he instruct anyone to do so on his behalf taxpayer a's failure to accomplish a rollover within the 60-day period was due to him having simply forgotten that ira x was in fact an ira and having not received any other direct reference to ira x being an ira in the years after it was established the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 while it is true that almost years had elapsed since ira x had been established and taxpayer a had not received any communication from companies a or b stating that ira x was an ira taxpayer a does have the ultimate responsibility of being aware of the nature of his various accounts taxpayer a admits that he was aware of the tax-qualified nature of ira x when it was established and while it is true that financial institutions when making distributions from iras often provide information concerning the tax-qualified nature of the account and or the day roll over rule they are not legally required to do so as such we find no error on their part for failure to do so accordingly taxpayer a has not provided evidence that his failure to follow the day rollover requirement was for a reason that was outside of his reasonable control under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount b from ira x and thus the contribution of amount b to ira y will not be considered a valid rollover_contribution within the meaning of sec_408 of the code because the 60-day rollover requirement was not satisfied whe 2vu1v4u5030 page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative you wish to inquire about this rulin if - please address all correspondence to g pp please contact by phone at sincerely denzel orth yeh donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc vik wkk whe
